This matter presents a timely appeal from a decision rendered by the Belmont County Common Pleas Court, Juvenile Division, overruling the objection to the magistrate's recommendation filed by petitioner-appellant, Betty Lou Perkins, and sustaining the magistrate's recommendation which granted the motion to dismiss filed by respondent-appellee, Edward Monroe.
Appellant and appellee were married in Wheeling, West Virginia on April 2, 1983. The parties had one child during their marriage, Shawn Chase Monroe, born October 6, 1987. Both parties were domiciled in Wheeling, Ohio County, West Virginia and were granted a termination of their marriage by divorce decree filed on December 1, 1992. The divorce decree provided that appellant was to be the residential parent for the minor child and that appellee was to receive reasonable visitation.
In July of 1993, appellant and the minor child moved to Belmont County, Ohio and although they have resided there since such time, the circuit court in Ohio County, West Virginia has maintained continuing jurisdiction over the parties.
On October 3, 1996, appellant filed a petition to transfer jurisdiction, for modification of decree and issuance of modification decree with the juvenile court. Appellee thereafter filed a motion to dismiss the petition for lack of subject matter jurisdiction and for failure to state a claim, along with a supporting memorandum of law and supporting documentation. On November 20, 1996, the court magistrate filed his journal entry recommending that appellee's motion to dismiss be sustained, as *Page 296 
appellant's petition did not raise custody as a disputed issue and therefore, the juvenile court did not have jurisdiction to hear said petition.
Appellant filed an objection to the magistrate's recommendation and a hearing was held on February 4, 1997. Upon due consideration, the juvenile court issued its decision by journal entry filed March 14, 1997, overruling appellant's objection and sustaining the magistrate's recommendation. This appeal followed.
Appellant's sole assignment of error on appeal alleges:
  "THE TRIAL COURT ERRED AS A MATTER OF LAW IN HOLDING THAT THE OHIO UNIFORM CHILD CUSTODY JURISDICTION ACT PROHIBITED THE COURT FROM MODIFYING AN OUT OF STATE DIVORCE DECREE AS IT PERTAINED TO THE ISSUE OF VISITATION RIGHTS."
The juvenile court dismissed appellant's petition to transfer jurisdiction on the basis that said petition did not raise custody as a disputed issue and therefore, the court lacked the subject matter jurisdiction necessary to hear this matter pursuant to the Uniform Child Custody Jurisdiction Act (UCCJA) as codified at R.C. 3109.21 through R.C. 3109.37.
Appellant cites to R.C. 3109.21(B) in an attempt to show that "custody" includes "visitation" and that the juvenile court may hear an issue regarding visitation pursuant to its power to determine "custody" cases. Appellant contends that the juvenile court improperly and narrowly construed the meaning of R.C.3109.21(B) in this case. Appellant also maintains that pursuant to R.C. 3109.22(A) (1), Ohio is the minor child's home state.
Appellant contends that the juvenile court not only deviated from its own, prior precedent, but also ignored the case ofAuberry v. Auberry (Feb. 15, 1989), Summit App. No. 13666, unreported, wherein the court held that as a result of the fact the New Jersey court from which the parties' divorce decree had originated no longer had jurisdiction over the case; New Jersey was not the home state of the children in question; and, the children no longer had significant connections with New Jersey, the trial court in Ohio had jurisdiction to rule on matters concerning visitation. Appellant alleges that the within matter is analogous to Auberry and avers that the originating West Virigina court no longer had jurisdiction over this case.
A trial court's decision concerning whether to exercise jurisdiction pursuant to the UCCJA should only be reversed upon a showing of an abuse of discretion. Bowen v. Britton (1993),84 Ohio App.3d 473. An abuse of discretion connotes more than an error of law or of judgment; it implies that the trial court's attitude was unreasonable, arbitrary or unconscionable.Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 5 OBR 481 481, 450 N.E.2d 1140. *Page 297 
The Ohio Supreme Court in State ex rel. Aycock v. Mowrey
(1989), 45 Ohio St.3d 347, 349, stated:
  "The purpose of the UCCJA is to avoid jurisdictional conflict and to promote cooperation between state courts in custody matters so that a decree is rendered in the state that can best decide the best interest of the child. * * *."
R.C. 3109.31(A) governs the modification by an Ohio court of a parenting decree of a court in another state, and provides in part:
  "If a court of another state has made a parenting decree, a court of this state shall not modify that decree, unless it appears to the court of this state that the court that rendered the decree does not now have jurisdiction under jurisdictional prerequisites substantially in accordance with sections 3109.21 to 3109.36 of the Revised Code, or has declined to assume jurisdiction to modify the decree, and the court of this state has jurisdiction."
R.C. 3109.21(B), to which appellant refers, defines parenting determination and states:
  "'Parenting determination' means a court decision and court orders and instructions that, in relation to the parents of a child, allocates parental rights and responsibilities for the care of the child, including any designation of visitation rights, and designates a residential parent and legal custodian of the child or that, in relation to any other person, provides for the custody of a child, including visitation rights. It does not include a decision relating to child support or any other monetary obligation of any person."
R.C. 3109.22 governs the jurisdiction of an Ohio court to make a parenting determination relative to a child and provides in part:
  "(A) No court of this state that has jurisdiction to make a parenting determination relative to a child shall exercise that jurisdiction unless one of the following applies:
  "(1) This state is the home state of the child at the time of commencement of the proceeding, or this state had been the child's home state within six months before commencement of the proceeding * * *, and a parent or person acting as parent continues to live in this state;
  "(2) It is in the best interest of the child that a court of this state assumes jurisdiction because the child and his parents, or the child and at least one contestant, have a significant connection with this state, and there is available in this state substantial evidence concerning the child's present or future care, protection, training, and personal relationships;
  "(3) The child is physically present in this state and either has been abandoned or it is necessary in an emergency to protect the child because he has been *Page 298 
subjected to or threatened with mistreatment or abuse or is otherwise neglected or dependent;
  "(4) It appears that no other state would have jurisdiction under prerequisites substantially in accordance with division (A) (1), (2), or (3) of this section, or a court in another state has declined to exercise jurisdiction on the ground that this state is the more appropriate forum to make a parenting determination relative to the child, and it is in the best interest of the child that this court assume jurisdiction.
  "(B) Except as provided in divisions (A) (3) and (4) of this section, physical presence in this state of the child, or of the child and one of the contestants, is not alone sufficient to confer jurisdiction on a court of this state to make a parenting determination relative to the child."
Appellant misunderstands the meaning of the term "custody." "Visitation" and "custody" are related but distinct legal concepts. "Custody" resides in the party or parties who have the right to ultimate legal and physical control of a child. (See In re Gibson (1991), 61 Ohio St.3d 168). Appellant already had "custody" of the minor child in question and therefore was not asking the juvenile court to determine or award her "custody." Appellant's petition to transfer jurisdiction of the within matter from West Virginia to the juvenile court requested a restriction of appellee's visitation rights and a modification of child support.
The juvenile court properly relied upon In re Guardianship ofWonderly (1981), 67 Ohio St.2d 178 and Snelling v. Gardner
(1990), 69 Ohio App.3d 196 for guidance in this matter. The Ohio Supreme Court in Wonderly found that a parenting determination requires application of the UCCJA when the custody of a minor child is the primary issue or one of several issues in the case. In Snelling, the court found that given the language of In re Guardianship of Wonderly and by the very nature of the Act, the custody of a child must be a disputed issue before the UCCJA applies. The Snelling court determined there was no indication that the issue of custody was disputed and that the petitioner was previously awarded custody of the parties' minor child by an out-of-state order. Such is the situation in the case at bar.
The Ohio Supreme Court in In re Gibson, supra at 171 provided additional guidance in stating:
  "Furthermore, in using the phrase 'including visitation rights,' the drafters of the UCCJA apparently recognized that 'custody' does not encompass visitation and that an express provision 'including visitation' was necessary to bring orders affecting visitation within the scope of the UCCJA. The drafters were creating a *Page 299 
special definition for purposes of the UCCJA, and were not redefining 'custody.' Therefore, the definition of 'custody' determination' does not change our conclusion that custody and visitation are separate."
Contrary to appellant's contentions, not only did the minor child in this matter maintain a significant connection with West Virginia in that he exercised visitation with appellee, who continued to reside in said state but also, the West Virigina court from which the divorce decree originated maintained continuing jurisdiction in this case. Attached to appellee's motion to dismiss was an order dated August 12, 1996 from the circuit court of Ohio County, West Virginia indicating that a hearing had been held on July 8, 1996 pursuant to appellee's motion to modify child support and ruling on such motion. Said order was entered merely two months prior to appellant's petition to transfer jurisdiction being filed with the juvenile court in Belmont County, Ohio.
Given the facts and circumstances presented in the case at bar, it cannot be said that the trial court abused its discretion in granting appellee's motion to dismiss and in overruling appellant's objection to the magistrate's recommendation.
Appellant's sole assignment of error on appeal is found to be without merit.
The judgment of the trial court is hereby affirmed.
Donofrio, J., concurs.
Vukovich, J., concurs.
  ________________________________ EDWARD A. COX, PRESIDING JUDGE